                              GLASS & HOGROGIAN LLP
                         ATTORNEYS AND COUNSELORS AT LAW
                              A Limited Liability Partnership
                            85 BROAD STREET, 18TH FLOOR @ WEWORK
                                     NEW YORK, NY 10004
                                         212-537-6859
                                      FAX NO. 845-510-2219
                                      E-mail: bglass@ghnylaw.com
Bryan D. Glass
   Partner

                                           June 27, 2019

Via ECF
Honorable Sarah Netburn
United States Magistrate Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                       Re: Maya Zabar v. NYCDOE, 18 Civ. 6657 (PGG)
                       Response to Defendants’ Deficiency Letter

Dear Magistrate Judge Netburn:

        I am the attorney for Plaintiff Maya Zabar in the above-referenced matter. I write in
compliance with the Court’s order, and in response to Defendants’ discovery deficiency letter,
which was posted on Friday evening, June 21, 2019, over Plaintiff’s objection and despite
Plaintiff’s suggestion that all discovery issues be set forth in one joint letter to the Court to save
judicial resources.

       At the outset, it should be noted that defense counsel’s conduct throughout this litigation
has been hyper-aggressive in this writer’s opinion. Initially, defense counsel sought to move to
dismiss the complaint in this action, and at the initial court conference in this case, Judge Gardephe
strongly discouraged defense counsel from making the motion to dismiss as highly unlikely to be
granted. Not only did defense counsel insist on making the motion anyway, but then wrote to
Judge Gardephe last week reminding him that he had not decided the motion to dismiss, despite
discovery being virtually concluded at this stage in this matter.

        Despite receiving two sets of discovery responses from Plaintiff, defense counsel continues
to maintain that Plaintiff has not complied with her discovery obligations. Her letters are so
lengthy, convoluted, and exhausting to read that it is difficult to discern what she claims Plaintiff
has not provided. Plaintiff has sat through two deposition days with defense counsel and provided

                                                  1
229 pages of documents to date. Rather than just answer my inquiries in a clear and simple fashion
as to what she specifically claims to be outstanding, defense counsel instead has chosen to bombard
Plaintiff with lengthy unclear and threatening letters that do not clearly specify what particular
documents she believes are missing.

         What Plaintiff can glean from defense counsel’s letters is that most of the outstanding
documents she claims “should” be in Plaintiff’s possession may actually be in Defendants’ custody
in the very classroom which Defendants blatantly expelled her from since commencement of this
litigation. Ms. Zabar filed her EEOC charge underlying this action in February 2018 and
commenced this federal action in July 2018. In a blatant and rather obvious act of retaliation, less
than two months after filing her complaint, on September 7, 2018, Defendants served Education
Law Section 3020-a charges on Plaintiff seeking to terminate her employment and ejected her from
her classroom on the very same day. Rather than giving her an opportunity to collect her
belongings from her classroom which she had occupied for several years (incidentally well before
Defendants Ureña and Rosales arrived at the school), Defendants involuntarily escorted her from
her classroom, gave her 15 minutes to collect what she could, and never gave her an opportunity
to collect her possessions and documents maintained in that classroom at any subsequent date.

        Given that a rather negative article about Defendant Principal Ureña was published in the
New York Post on September 10, 2018 (a copy which is attached hereto as Exhibit A, and in which
Ms. Zabar in no way contributed to), Plaintiff begged her union for a transfer away from the school,
fearing further acts of retaliation from Principal Ureña and his hostile administration. After that
transfer away from the school was granted with her union’s assistance in late September 2018, at
no time did Principal Ureña nor any administrator at the school nor anyone at the NYCDOE offer
Ms. Zabar an opportunity to return to collect her personal papers and belongings.

        During the course of discovery and her depositions in this action, Ms. Zabar informed
defense counsel several times that some of the documents defense counsel may be looking for may
actually be in her classroom from which she was ejected by defense counsel’s clients. In response
to the email chain attached hereto as Exhibit B, it appears defense counsel realized that she perhaps
should inquire with her clients if this was true. On June 24, 2019, defense counsel sent me an
email volunteering that Ms. Zabar’s personal items have been “boxed up” and she could now come
to the school to claim them. This is the very first time defendants offered to return Ms. Zabar’s
documents, nine (9) months after she was involuntarily removed from her classroom.

        This admission by defense counsel raises several issues that raise great concerns for
Plaintiff:

       1. Plaintiff has reason to believe that Principal Ureña and his administrative staff have
          rifled through her personal belongings and may be in custody of private documents that
                                                 2
            may constitute an invasion of her personal privacy. Plaintiff has reason to believe this,
            based on similar conduct she personally witnessed Defendants to have engaged in
            concerning her colleague Todd Young’s classroom, who similarly was expelled from
            the school by the same Defendants. This office represented Mr. Young in another
            federal litigation against the same defendants in this action, which eventually settled
            for a rather substantial sum.

        2. Plaintiff is being threatened with sanctions by defense counsel, yet defense counsel has
           now acknowledged that her own clients have been in custody of most of the documents
           she is seeking. This meritless and harassing threat of sanctions under these
           circumstances warrants consideration of sanctions against Defendants and their
           counsel.

        Based on this June 24, 2019 representation from defense counsel, I sent the email to defense
counsel, annexed as Exhibit B hereto, asking for information about the chain of custody of Ms.
Zabar’s personal possessions and documents. Based on defense counsel’s response letter to my
email, which I received yesterday, and is annexed as Exhibit C, defense counsel and defendants
clearly have no intention of complying with the reasonable information I requested in my email.
Specifically, I asked as follows:


Please provide a detailed catalog exactly what was boxed up in Ms. Zabar's classroom, and how many
boxes are available for pickup. Please let us know exactly who took possession and had access to these
documents at the school, and on what dates these documents and possessions were seized. Have
defendants Ureña and Rosales personally reviewed the documents that were in Ms. Zabar's
classroom? We know from other cases that your clients engaged in similar tactics with other teachers at
the school that may constitute an unwarranted invasion of their personal privacy.

Please let us know if any copies of these documents were made, and which ones in particular, were copied
from Ms. Zabar's classroom. Please return copies of those documents immediately and destroy any copies
not lawfully in your client's possession, with a certification that this has been done

Please let me know if the documents ready for pickup by Ms. Zabar can be shipped to my office address. If
that is not possible, please let us know dates in July that Ms. Zabar and I can come to personally collect
the documents and inspect her classroom to see if any documents or possessions were left behind. My
client intends to seek monetary compensation for any of her personal possessions that were lost,
damaged or destroyed by your clients.

        Therefore, Plaintiff respectfully asks for the Court’s assistance to fashion an appropriate
order to compel Defendants to provide her with the information requested in my email, under threat
of sanctions for Defendants’ noncompliance.
                                                    3
         With regard to the remaining alleged discovery deficiencies raised in defense counsel’s
letter, Plaintiff believes that all relevant discovery has been provided that is in her possession.
Plaintiff is no longer seeking the overall ratings of the pedagogical staff, so the need for a
confidentiality order is moot. As to union grievance activities that Plaintiff may have participated
in, Defendants would be in possession of these same documents as they would have been the very
recipient of these grievances filed by the union. In addition, to the extent Plaintiff would have kept
any such documents, as noted above, they would be in her classroom from which she was expelled
by defendants themselves, who have been in involuntary custody of her documents and
possessions for nine months. Finally, Plaintiff has not “selectively” provided personal emails to
defense counsel but provided what was in her possession in good faith in her response to
Defendants’ second and third document responses.

        We also would like to inform the Court that Plaintiff has served a second set of discovery
responses on defense counsel that has not yet been responded to. The parties exchanged deposition
transcripts earlier this week, and Plaintiff intends to serve an additional supplemental set of
discovery requests in the next day or so based on a thorough review of the transcripts of defendants
Ureña and Rosales. In their depositions, both defendants were repeatedly evasive and often
pretended “not to recall” in Plaintiff’s opinion. Based on the responses from Defendants when
defense counsel eventually responds to outstanding discovery requests, Plaintiff may need to recall
these defendants on a limited basis before the close of discovery.

       Thank you very much for Your Honor’s consideration regarding the above.

                                                      Respectfully submitted,
                                                      /s: Bryan D. Glass
                                                      Bryan D. Glass, Esq.
                                                      Attorney for Plaintiff
Enclosures (A-C)

C: Samantha Turetsky, Assistant Corporation Counsel (via email)




                                                  4
